Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed 06/09/2022 has been entered.  Claims 1-2,4-9,11-21 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
The objections to the drawings of withdrawn in view of replacement sheet filed 06/09/2022.  The replacement sheet is approved by the examiner.
The 35 USC 112 and 103 rejections are withdrawn in view of applicant’s amendment.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-2,4-9,11-21 are allowable over the applied prior art for the reasons stated by applicant:
Applicant submits that claim 1 is patentable over the cited references. For example, the features of claim 3 have been incorporated into claim 1. Accordingly, claim 1 now recites, “wherein the at least one vehicle-mounted motion sensor and the at least one portable motion sensor are designed and configured such that the sensing of the sequence of motions of the person via the at least one vehicle-mounted motion sensor takes place as a function of a previous identification of this person via the at least one portable motion sensor.”  
Turning to claim 7, Applicant has incorporated the features of claim 10 therein, where such features of claim 10 are analogous to the features of claim 3 (now incorporated into claim 1). Accordingly, claim 7 is deemed patentable for at least analogous reasons as set forth above for claim 1 and claims 8, 9, 11, 12 and 18 are deemed patentable in view of their dependency upon claim 7.
Applicant traverses the Examiner’s assertion. In principle, the access control unit can only be actuated by authorized persons. The access control should not react on unauthorized persons. As an example, when a person A approaches the vehicle, the portable motion sensor carried by the person A identifies the person A (for example on the basis of a certain gait). This is considered the “previous identification” of the person via the portable motion sensor (previously recited in claim 3 and now incorporated into claim 1). After this “previous identification” step by the portable motion sensor, the sensing of the sequence of motions of the person moving outside of the vehicle by the vehicle-mounted motion sensor and by the portable motion sensor, as recited in claim 1, is started. The sensed movement profiles (sequence of motions) are compared by the controller and the access control unit is controlled accordingly (in case there is a match of the sensed sequence of motions access to the vehicle is granted, otherwise access is denied).
In another example, for explanatory purposes, say another person B, which is not an authorized person because this person has stolen the portable movement sensor, approaches the vehicle. The portable motion sensor would not be able to identify the person B so as to provide the requisite “previous identification.” Thus, person B would
be considered unauthorized. In this case, the subsequent sensing of the sequence of motions of the person moving outside of the vehicle by the vehicle-mounted motion sensor and by the portable motion sensor, as recited in claim 1, would not be started at all and thus the access control unit is not actuated.
Turning to the teachings of Zivkovic ‘951, such reference describes an identification. However, this identification is done after the motion histories obtained by the portable motion sensor and by the vehicle-mounted motion sensor have been compared with each other. Then, the access portal (in the vehicle) obtains a biometric snapshot (for example an image) of the person whose motion history best matches the corresponding motion history of the access device. The access portal then communicates the identified image back to the access device where it is presented to the person holding the access device. If the image snapshot corresponds to the correct physical appearance of the person holding the access device, then the person initiates the remainder of the access transaction by confirming that the image snapshot is legitimate via user interaction with the access device. The access device then replies to the access portal with an authenticated confirmation code. The access portal verifies the confirmation code received from the access device and if the confirmation code is correct, the access portal performs the appropriate action requested by the access device (e.g., unlocking or opening a door, see paragraphs 0087-0091).
The examiner notes that Zivkovic discloses identification of the token (fig 6 step 604) before obtaining motion history for the access portal (fig 6 step 608), but this provides identification of the token rather than identification of the person. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571)272-3058. The examiner can normally be reached M-F 730-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWIN C HOLLOWAY III/           Primary Examiner, Art Unit 2683